Exhibit 10.17

 

CONSULTANCY SERVICES AGREEMENT

 

This Consultancy Services Agreement (“the Agreement”) is made on 28th July, 2011
by and between Modularis (“MOD”), a company organized under the laws of the
Dominican Republic (DR) and JBP S.R.L (“JBP”) a company organized under the laws
of the Dominican Republic.

 

Collectively known as the Parties to this Agreement.

 

WHEREAS JBP desires to engage MOD to provide Consultancy Services for ParkVida
in Dominican Republic including all deliverables in Schedule C, at a fixed price
and delivery schedule.

 

AND WHEREAS MOD desires to provide such services to JBP.

 

NOW THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.         INTERPRETATION

 

1.1       Definitions – In this Agreement, unless the context otherwise
requires:

 

a)    “Consultancy Services” means the services in connection with the 158-01
Application, Title Services & knowhow (“the know-how”) to be developed by MOD
pursuant to this Agreement.

 

b)    “Project Cost” means all of the costs and expenses for supplying the
Consultancy Services.

 

c)    “Project Schedule” means the work schedule required for completion of the
Consultancy Services.

 

d)    “Site” means the ParkVida site located at Loma Prieta, Near Santiago,
Dominican Republic.

 

e)    “Scope of Work” means all categories of Consultancy Services required
under this Agreement.

 

f)    “Request for Information” (RFI) means information to be provided by JBP to
MOD in order that MOD may proceed with the supply of the Consultancy Services.

 

1.2       Governing Law – This Agreement shall be governed and construed in
accordance with the laws of the Dominican Republic.

 

1.3       Headings – The headings in this Agreement are for convenience only and
shall not affect its interpretation.

 

1.4       Severability – If any provision of this Agreement is held by any court
or other competent authority to be void or unenforceable in whole or in part,
this Agreement shall continue to be valid as to the other provisions hereof and
the remainder of the affected provision.

 

 

Modularis 158-01 Application And Planning Services

 

1

--------------------------------------------------------------------------------

 

1.5       Schedules – The following Schedules form a part of this Agreement:

 

Schedule “A” Request for Information

Schedule “B” Project Schedule

Schedule “C” Scope of Work

Schedule “D” Consultancy Fees

 

2.         SCOPE OF WORK

 

2.1       JBP appoints MOD to undertake the Consultancy Services for the
ParkVida site in accordance with the Project Schedule, for use at the Site and
for the Consultancy Fees.

 

3.         PRICE

 

3.1       Consultancy Fees - The Consultancy Fee is US$56,825 and MOD will
undertake for a fixed price the Consultancy Services as defined in and in
accordance with this Agreement.

 

4.         PAYMENT

 

4.1       Net Funds – JBP shall be responsible for all costs incurred for the
transfer of funds including levies and fees, which may be charged on said
transactions.

 

4.2       Method of Payment – Payments due by JBP to MOD hereunder shall be made
by electronic wire transfer to such bank account of MOD as they may provide from
time to time.

 

4.3       Terms & Conditions of Payment – Payments due by JBP to MOD shall be as
defined in this Agreement.

 

5.         TERMINATION

 

5.1       Termination – Either party shall have the right to terminate this
Agreement if the other party should breach any term or condition of this
Agreement or fail to perform any of its obligations hereunder, and such breach
or failure is not rectified within 30 days after notice thereof in writing from
the first mentioned party to the other. Any costs and/or expenses incurred up to
and including the date of termination will be payable by JBP to MOD.

 

Modularis 158-01 Application And Planning Services

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

JBP S.R.L

c/o Bufete Mejia-Ricart & Associates

Av. Bolivar #74

Gazcue, Santo Domingo,

Dominican Republic 10205

 

Tel: +809 476 7474

Fax: +809 476 7501

Modularis

Av. Lope de Vega No.22

Edificio Ratava 1er Nivel, Suite 202

Santo Domingo

Republica Dominica

Codigo Postal 10514


Tel: +1 809 567 5437

By:

 

/s/ Jay Blackmore

By:

 

/s/ Jose Aris

 

 

Name: Jay Blackmore

Name: Jose Aris

Title: President

Title: President

Witnessed by:

 

 

 

 

Witnessed by:

 

/s/ Manuel Mendez

Name:

Name: Architect

Title:

Title:

 

Modularis 158-01 Application And Planning Services

3

--------------------------------------------------------------------------------

 

SCHEDULE “A”

 

REQUEST FOR INFORMATION

 

If MOD or the Dominican Government require any further information of any kind
in order to achieve the 158-01 or title, JBP hereby agrees to work closely and
assist with MOD to furnish the information in a timely manner in order to
achieve the predicted schedule as outlined in Schedule B.

 

Modularis 158-01 Application And Planning Services

 

4

--------------------------------------------------------------------------------

 

 

SCHEDULE “B”

 

PROJECT SCHEDULE

 

MOD will commence the service on the signature of these agreement and guarantee
that they will work diligently to obtain the 158-01 and Title. The estimated
time for the 158-01 Provisional Classification is within 180 to 240 days from
the date of this agreement, Final Classification within 150 days from the date
of the deposit of all papers in CONFOTUR. The estimated time for the title
procedure is 180 to 365 days from the date of this agreement.

 

All time frames are approximations, based on other project experiences.
 Approvals or changes are always depending on the Government Authorities.

 

 

 

Modularis 158-01 Application And Planning Services

 

5

--------------------------------------------------------------------------------

 

SCHEDULE “C”

 

SCOPE OF WORK

 

Throughout this process MOD will be project manage the entire process and will
be available for all meetings required by the client, consultant or government
in relation to these planning services.

 

Part 1

 

1. Provisional Classification for Law 158-01

 

MOD confirms that ParkVida is approved to apply for the 158-01 tax incentive,
the first stage is to apply for the provisional classification and to do that
MOD will ensure the following steps are carried out.

 

1.      Letter asking for the classification to the Secretary

2.      Submittal of documentation to show partners and/or shareholder
information of ParkVida

3.      Preparation of documentation describing the development team along with
a letter authorizing MOD to apply for the 158-01

4.      Present the existing business plan and feasibility study to the
authorities and if necessary  hire  a registered professional to translate and
sign each of the documents (if this is needed it will be an additional cost to
JBP)

5.      Preparation of a letter from the owner of ParkVida to the secretary of
state and to CONFOTUR committee asking for the provisional permit

6.      Preliminary description of the projects architectural schematic design,
master plan and a soft informal description of all other technical developments
within the project, aiming to get the "Provisional classification"

7.      A copy of all title and contracts for all plots on the property

8.      All company documentation

9.      Catastral plans of the terrain

10.  Order the lawyer to actualize the company documentation to adapt the
objective and the Capital of the company to being a hotel resort investment
company in order to apply for the 158-01 and then submit the correct company
documentation to the respective office in the government on completion.

11.  Meetings with all the team architects, legal advisors, environmental
specialists, financial advisors as required

12.  Submittal of all documentation (translated into Spanish) to the relevant
authorities

13.  Be available for any Request for Information (RFI) from the authorities

14.  Follow up with the authorities to speed up the process and to receive the
provisional classification once approved

15.  Keep client fully updated with the progress on site

 

 

 

Modularis 158-01 Application And Planning Services

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

2. Title application

 

There are 10 plots of land that make up the area “Loma Prieta” that have been
purchased by JBP S.R.L and have signed contracts relating to the purchase that
now need to be converted into proper title for the plots. MOD will handle all
aspects of the title procedure working with their sub contractors to include the
following.

 

1.      Conduct topographical survey of the land with all GPS plotting of the
land plots in question

2.      Submit the request on behalf of the company to obtain authorization from
the regional surveying Government department to proceed with the title
procedure.

3.      Presentation of all plans, GPS plots and documentation to the
authorities for the approval of the title

4.      Handle all request for information (RFI) from the authorities and be
available for meetings as required

5.      Provide and work with the lawyer to handle the request in the land
courts in Santiago

6.      Receive title on behalf of the client (as long as JBP has given MOD the
authority to do so)

 

Part 2

 

1. Final classification for Law 158-01

 

Upon receipt of the provisional classification and respective payments, MOD will
then follow the following steps to get the final classification.

 

1.      Letter asking for the final classification to the Secretary of State and
the President

2.      Re-submittal of partners shareholder information

3.      Preparation of the description of the project owner including capital to
invest, investment details, capital origin and a detailed description of the
investment using information all to be provided to MOD by JBP

4.      Present bank and commercial references for the owners and a bank
guarantee from JBP to cover and ensure the recovery of any potential
environmental issues as ordered by the environmental government department

5.      Deposit final business plan and feasibility study with each page signed
and sealed by a professional in Dominican Republic (costs for such professional
are additional to this agreement)

6.      Incorporate the Environmental Impact Study (EIS)

7.      Preparation and submittal of a letter to the Hacienda secretary and
CONFOTUR asking for the final classification of the project

8.      Incorporate all the construction drawings for the project (if available)

9.      Incorporate the component matrix into the submittal

10.  Apply for the approval for all regional and state organisms

11.  Submittal of the project title copy and contracts

12.  Submittal of the catastral plans of the terrain

13.  Submittal of all company documentation

14.  Submittal of all documentation (translated into Spanish) to the relevant
authorities

15.  Be available for any Request for Information (RFI) from the authorities

16.  Follow up with the authorities to speed up the process and to receive the
provisional classification once approved

17.  Keep client fully updated with progress

 

Modularis 158-01 Application And Planning Services

7

--------------------------------------------------------------------------------

 

SCHEDULE “D”

 

CONSULTANCY FEES

 

The consultancy fees for the Consultancy Services will include all deliverables
as set out in Schedule C of this Agreement.

 

A lump sum fee will be US$56,825, this is further broken down to be a payment of
US$12,325 as a fee to MOD for their services relating to this Agreement, a fee
of US$15,500 as a payment to a third party company to conduct the title
procedures and a fee of US$29,000 for the preparation and application of the
158-01:

 

PAYMENT TERMS FOR MOD FEES

On signature of this
Agreement                                                                      US$6,162.50

On completion of Part 1, Section
1                                                                  US$1,540.63

On completion of Part 1, Section
2                                                                  US$1,540.63

On commencement of Part 2, Section
1                                                          US$1,540.63

On Completion of Part 2, Section
1                                                                 US$1,540.63

 

PAYMENT TERMS FOR 158-01

On commencement of the 158-01
Application                                                US$5,800.00

On receipt of the provisional
classification                                                      US$5,800.00

On commencement of the final classification of the
158-01                              US$8,700.00

On receipt of the final
classification                                                               
US$8,700.00

 

MOD will be held fully responsible for such third party performance.

 

PAYMENT TERMS FOR TITLE PROCEDURES

On commencement of the title
procedures                                                       US$3,837.50

Within 60 days of signature of this
Agreement                                                  US$5,462.50

On approval from regional catastral central
department                                     US$3,875.00

On receipt of full
title                                                                         
            US$2,325.00

 

MOD will be held fully responsible for such third party performance.

 

EXCLUSIONS

1.      Lawyers fees of any kind – JBP to pay directly to the lawyers

2.      Taxes and registration fees to the government authorities – MOD to seek
approval from JBP for any amounts required 15 days in advance of when the funds
are needed for JBP to provide the required monies

3.      Expenses for witness and owner transportation – all expenses must be
pre-approved by JBP and expenses can be claimed in arrears via an expense claim

 

PAYMENT TERMS

 

All payments are required to be made in strict accordance with the Payment
Schedule as detailed herein and will be due and payable within 15 days from the
invoice presented by MOD. All fees and costs quoted are in US Dollars.

 

Modularis 158-01 Application And Planning Services

 

 

8

--------------------------------------------------------------------------------

 